                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA



SHELLY LOUANGAMATH, et al.
                                                         CASE No C 4:18-cv-03634-JST
                  Plaintiff( s)
 v.                                                      STIPULATION AND [PROPOSED]
                                                         ORDER SELECTING ADR PROCESS
PHILIPS NORTH AMERICA LLC,
et al.
           Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
  0 Early Neutral Evaluation (ENE) (ADR L.R. 5)
  0 Mediation (ADR L.R. 6)

 D Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
  lXI Private ADR (specify process and provider)
      Private Mediation on March 13, 2019 with Steven G.
      Pearl, Esq. scheduled with ADR Services, Inc.
The parties agree to hold the ADR session by:
  0     the presumptive deadline (90 days from the date of the order referring the case to ADR)
  lXI other requested deadline: March 13, 2019


 Date: October 31, 2018                                                   /s/ David Spivak
                                                         Attorney for Plaintiff
 Date: October 31, 2018                                                   /s/ Thomas M. Mcinerney
                                                         Attorney for Defendant ISTR
                                                                                 SD                ICT
                                                                              ATE                      C
                                                                             T
                                                                                                            O




      D IT IS SO ORDERED
      XX
                                                                         S




                                                                                                             U
                                                                        ED




                                                                                                              RT




      D IT IS SO ORDERED WITH MODIFICATIONS:                                                 ED
                                                                                       ORDER
                                                                    UNIT




                                                                                I S SO
                                                                             IT
                                                                                                                    R NIA




                                                                                                           ar
                                                                                              n S . Ti g
                                                                    NO




      Date: November 1, 2018                                                   J u d ge J o
                                                                                                                    FO
                                                                     RT




                                                                                                                LI




                                                            U.S. DISTRICT/MAGISTRATE
                                                                     E               JUDGE
                                                                        H




                                                                                                            A




                                                                             RN                                 C
                                                                                                F
                                                                                  D IS T IC T O
                                                                                        R
lmporlanl.' E-jile this form in ECF using the appropriate event among these choices: "Stipulation & Proposed
Order Selecting Mediation" or "Stipulation & Proposed Order Selecting ENE" or "Stipulation & Proposed
Order Selecting Private ADR. "

Form ADR-Stip rev. 5-1-2018
